Title: From Benjamin Franklin to William Strahan, 11 December 1745
From: Franklin, Benjamin
To: Strahan, William


[Sir]
Philada. Dec. 11. 1745
While the War continues I find it will not answer to send for any considerable Quantities of Books; for that Business, as well as others grows duller daily, and People are unwilling to give the advanc’d Prices we are now obliged to put on Books, by the excessive Charges of Insurance &c. So at present I only send for a few School Books and Books of Navigation which they cannot do without.
I sent you sometime since a Bill for £15 Sterl. and part of Mr. Hall’s Bill £10 which I hope will come to hand and be readily paid. I purpose to send you another soon, and am Sir with much Repect Your very humble Servant
B Franklin

P.S. Our Library Company send yearly for about £20 worth of Books. Mr. P. Collinson does us the Favour to buy them for us. Perhaps on your speaking to that Gentleman he would take them of you.

